                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

APEX PHYSICAL THERAPY, LLC,

              Plaintiff,

       v.                                           Case No. 3:17-cv-00119-JPG-DGW

ZACHARY BALL, TODD LINEBARGER,
and ADVANCED PHYSICAL THERAPY,
LLC,

              Defendants.
                                                    Consolidated with:

ZACHARY BALL, TODD LINEBARGER,
and ADVANCED PHYSICAL THERAPY,
LLC,

              Plaintiffs,                           Case No. 3:17-cv-00746-JPG-DGW

       v.

APEX PHYSICAL THERAPY, LLC,

              Defendant.



                             MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       In this business dispute, Defendants Zachary Ball and Todd Linebarger have filed a

motion for summary judgment on their counterclaims. (ECF No. 98.) For the following reasons,

the Court GRANTS IN PART and DENIES IN PART that motion.

I.     BACKGROUND

       This is a battle between two physical therapy companies: Apex Physical Therapy, LLC

and Advanced Physical Therapy, LLC. Zachary Ball and Todd Linebarger used to work for



                                             1
Apex, but they left the company to form Advanced. (Am. Compl. ¶¶ 5–6, 8–12, 27–30, ECF No.

83.) Now, Apex says that some of Ball’s and Linebarger’s conduct with Advanced—such as

attempting to poach an account from Apex, soliciting a customer of Apex to write a testimonial

for Advanced, and more—breaches two post-employment restrictive covenants in their old Apex

contracts: a confidentiality provision and a referral source provision. (Id. at ¶¶ 60–84.) Those

covenants read as follows:

       4.1 Confidentiality and Nondisclosure

       (a) Employee agrees that effective immediately and at all times thereafter,
       Employee will hold in the strictest confidence and will not make personal use of,
       nor disclose to any person or entity, any Confidential Information relating to
       Employer or any of their subsidiaries, affiliates and any other franchise or entity
       operating as Apex Physical Therapy, ApexNetwork Physical Therapy, or any
       derivation of Apex Physical Therapy (collectively, the “APEX Related
       Parties”), without the express written consent of Employer.

       (b) As used in this Agreement, “Confidential Information” includes, but is not
       limited to, the following: manuals, processes, methods, techniques, templates,
       documents, electronic files, contracts, Referral Sources (as defined below),
       projected results, supplier lists (including existing and potential supplier
       information), pricing, marketing, computer programs, skills, performance
       specifications, technical and other data, designs, schematics, equipment, set-up,
       billing, samples, products and services information (including information
       regarding all existing products and services and any future or planned products or
       services), financial information and results and other information and know-how
       relating to or useful in the business or operations of any of the APEX Related
       Parties. “Confidential Information” does not include information which
       becomes generally known to the public other than through an improper disclosure.
       Employee acknowledges that any and all Confidential Information is proprietary,
       unique and commercially sensitive in nature and has been developed over time
       and reflects a substantial investment. Employee further acknowledges that the
       Apex Related Parties maintain substantial secrecy concerning the Confidential
       Information and that Employee has acquired Confidential Information through
       employment.

       […]

       4.3 Non-Solicitation of Referral Sources.




                                               2
         For a period of two (2) years after the expiration, or termination of Employee’s
         employment with Employer for any reason, and whether voluntary or involuntary
         and whether for cause or without cause, Employee will not, directly or indirectly
         solicit, and will not directly or indirectly contact any existing Referral Source or
         identified prospective Referral Source with whom Employee has had direct or
         indirect contact or about whom Employee has learned confidential information
         and/or trade secrets by virtue of his/her employment with Employer, other than
         Referral Sources that Employer has not had contact with within the two (2) years
         immediately preceding the expiration or termination my [sic] employment with
         Employee. A “Referral Source” is a person or entity which refers or can refer
         patients to Employer, such as a physician, a hospital, a physician assistant, a nurse
         practitioner, a nurse case manager, or a business.

(ECF No. 83-2.) The confidentiality provision appears in both Ball’s and Linebarger’s contracts,

but the non-solicitation of referral sources provision only appears in Ball’s. (Compare Ball’s

Employment Agreement, ECF No. 83-2, with Linebarger’s Employment Agreement, ECF No.

83-3.)

         Ball and Linebarger have now moved for summary judgment, arguing that they are

entitled to a declaratory judgment that the restrictive covenants are overbroad and unenforceable.

(ECF No. 98.) Basically, they say that APEX is attempting to use the covenants to prevent them

from (1) working for Advanced in a state where Apex has never provided service; (2) providing

physical therapy services at facilities that Apex has never provided any services to; and (3) from

ever utilizing a document, skill, or other “know-how” that is useful to Apex’s business regardless

of whether Ball and Linebarger obtained those items and skills from universities, training

schools, or any other entity besides Apex. But Apex, on the other hand, provides a very different

interpretation: it claims that the provisions are narrowly tailored to protect Apex’s legitimate

business interests, and that at the time of signing, it only intended the provisions to protect

against the dissemination of information learned directly through Ball’s and Linebarger’s

employment at Apex. (See ECF Nos. 105, 106.)

II.      LEGAL STANDARDS

                                                  3
       A.      Summary Judgment

       A party is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int'l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the evidence

in the light most favorable to the nonmoving party and draw all reasonable inferences in favor of

that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Chelios v. Heavener,

520 F.3d 678, 685 (7th Cir. 2008); Spath, 211 F.3d at 396.

       The initial summary judgment burden of production is on the moving party to show the

Court that there is no reason to have a trial. Celotex, 477 U.S. at 323; Modrowski v. Pigatto, 712

F.3d 1166, 1168 (7th Cir. 2013). If the moving party bears the burden of persuasion on an issue

at trial, it must “lay out the elements of the claim, cite the facts which it believes satisfies these

elements, and demonstrate why the record is so one-sided as to rule out the prospect of a finding

in favor of the non-movant on the claim.” Hotel 71 Mezz Lender LLC v. National Ret. Fund, 778

F.3d 593, 601 (7th Cir. 2015); accord Felix v. Wisconsin Dep’t of Transp., 828 F.3d 560, 570

(7th Cir. 2016). Where the moving party fails to meet that strict burden, the Court cannot enter

summary judgment for that party even if the opposing party fails to present relevant evidence in

response. Cooper v. Lane, 969 F.2d 368, 371 (7th Cir. 1992).

       In responding to a motion for summary judgment, the nonmoving party may not simply

rest upon the allegations contained in the pleadings, but must present specific facts to show that a

genuine issue of material fact exists. Celotex, 477 U.S. at 322–26; Anderson, 477 U.S. at 256–57;

Modrowski, 712 F.3d at 1168. A genuine issue of material fact is not demonstrated by the mere

existence of “some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247, or by



                                                  4
“some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material fact only exists if “a fair-

minded jury could return a verdict for the [nonmoving party] on the evidence presented.”

Anderson, 477 U.S. at 252.

       B.      Restrictive Covenants under Illinois State Law

       Since this action is rooted in diversity jurisdiction, the parties agree that Illinois contract

law governs: a federal court sitting in diversity jurisdiction must apply the substantive law of the

state in which it sits. Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). Under Illinois law, a

reasonable restrictive covenant “(1) is no greater than is required for the protection of a

legitimate business interest of the employer-promisee; (2) does not impose undue hardship on the

employee-promisor[;] and (3) is not injurious to the public.” Reliable Fire Equip. Co. v.

Arredondo, 2011 IL 111871, ¶ 17, 965 N.E.2d 393, 396 (citing Restatement (Second) of

Contracts § 187 cmt. b, § 188(1) & cmts. a, b, c (1981)). The second prong—“legitimate

business interest”—is particularly nuanced: it weighs “the near-permanence of customer

relationships, the employee's acquisition of confidential information through his employment,

and time and place restrictions.” Id. at 403; see also Restatement (Second) of Contracts § 188

cmt. d (1981)). Ultimately “[n]o factor carries any more weight than any other, but rather its

importance will depend on the specific facts and circumstances of the individual case.” Id. at

403. This reasonableness inquiry is a matter of law for the Court to decide. Dam, Snell &

Taveirne, Ltd. v. Verchota, 324 Ill. App. 3d 146, 151, 754 N.E.2d 464, 468 (2001).

III.   ANALYSIS

       This case presents a hornbook example of the contrasts between unreasonable and

reasonable restrictive covenants. The confidentiality provision is unreasonable because it reaches



                                                 5
an unforgivably large amount of material and is not limited in time or geographic scope. The

referral source provision, however, is reasonable because it is narrow in scope and expires within

two years of the termination of employment.

        A. The Confidentiality Provision

       First, the confidentiality provision prohibits former employees of APEX from using:

       manuals, processes, methods, techniques, templates, documents, electronic files,
       contracts, Referral Source…projected results, supplier lists (including existing
       and potential supplier information), pricing, marketing, computer programs,
       skills, performance specifications, technical and other data, designs, schematics,
       equipment, set-up, billing, samples, products and services information (including
       information regarding all existing products and services and any future or planned
       products or services), financial information and results and other information and
       know-how relating to or useful in the business or operations of any of the APEX
       Related Parties.

(ECF No. 83-2, pp. 1–2.) It is hard to imagine a restrictive covenant more overbroad than this

one. Not only does it specifically mention nearly every conceivable business resource—

including computer programs, equipment, skills, and “processes”—but it also contains a catch-all

provision at the end: “know-how relating to or useful in the business or operations.” No

complicated analysis is necessary here: the provision reads to prevent Ball and Linebarger from

utilizing just about anything and everything they ever learned or used while they worked at

APEX, including simple know-how that is useful to APEX in any manner. The drafter seemingly

did not even try to narrow the provision to protect a legitimate business interest of APEX, and it

facially imposes an undue hardship on Ball and Linebarger. Reliable Fire Equip. Co., 965

N.E.2d at 396.

       To make matters worse, the confidentiality provision does not contain any temporal or

geographic limitations. Illinois courts have “a long tradition of upholding [certain restrictive

covenants] in employment contracts involving the performance of professional services when the



                                                6
limitations as to time and territory are not unreasonable.” Mohanty v. St. John Heart Clinic, S.C.,

225 Ill. 2d 52, 76, 866 N.E.2d 85, 98 (2006) (citing Cockerill v. Wilson, 51 Ill.2d 179, 183–84,

281 N.E.2d 648 (1972); Canfield v. Spear, 44 Ill.2d 49, 254 N.E.2d 433 (1969); Bauer v. Sawyer,

8 Ill.2d 351, 134 N.E.2d 329 (1956)). But here, APEX has no geographic or temporal pillar on

which to rest their defense. And without a temporal restriction, [a] restrictive covenant is

unreasonable as a matter of law.” Nw. Podiatry Ctr., Ltd. v. Ochwat, 2013 IL App (1st) 120458,

¶ 47, 990 N.E.2d 347, 360. This makes sense: as currently written, the confidentiality provision

prohibits Ball and Linebarger from using any skills, computer programs, “processes,” or literally

anything else that they used at APEX, from now until Ragnarök. And blue-penciling such a

deficient covenant would be in effect writing a new agreement, which the Court cannot do.

Arcor, Inc. v. Haas, 363 Ill. App. 3d 396, 406, 842 N.E.2d 265, 274 (2005). The Court will grant

Ball’s and Linebarger’s motion insofar as the confidentiality provisions are concerned.

        B. The Referral Source Provision

       The referral source provision is a different story. First of all, it has a temporal limitation:

it runs for a period of two years after the respective employee terminated his or her employment

with APEX. (ECF No. 83-2, p. 2.) The provision also has a second temporal limitation: it only

applies to sources that the employee has had contact with within the two years preceding the

termination of employment. (Id.) And while the provision does not contain any geographic

limitations, the temporal limitation is enough to at least get APEX started on the right foot. Nw.

Podiatry Ctr., Ltd., 990 N.E.2d at 360.

       Next, the referral source only prohibits former employees from poaching business from

“a physician, a hospital, a physician assistant, a nurse practitioner, a nurse case manager, or a

business” that has done business with APEX in the two years before that employee left APEX.



                                                 7
(Id.) And that employee—here, Ball—must have had some form of contact with that referral

source in the two years before they left APEX. This is a far-flung contrast from the

confidentiality provision: the non-solicitation provision is narrowly tailored to prevent former

employees—only within two years of leaving APEX—from poaching near-permanent

relationships that the former employee used in some manner while they worked at APEX. This

is, again, a hornbook example of APEX complying with Illinois law, Reliable Fire, and the

factors enumerated in the Restatement (Second) of Contracts § 187 cmt. b, § 188(1) & cmts. a, b,

c (1981): “the near-permanence of customer relationships, the employee's acquisition of

confidential information through his employment, and time and place restrictions.” Reliable Fire

Equip. Co., 965 N.E.2d 393, 396. The referral source provision is reasonable, so the Court will

deny the motion for summary judgment insofar as it requests relief on that ground.

                                        CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART Ball’s

and Linebarger’s motion for summary judgment. (ECF No. 98.) The Court DECLARES that the

confidentiality provisions in both Ball’s and Linebarger’s employment contracts are

unreasonable in scope, and therefore invalid as a matter of law. The Court further NARROWS

the breach of contract claims in APEX’s complaint to apply no longer to any alleged breaches of

the aforementioned confidentiality provisions.

IT IS SO ORDERED.

DATED: OCTOBER 2, 2018

                                                           s/ J. Phil Gilbert
                                                           J. PHIL GILBERT
                                                           DISTRICT JUDGE




                                                 8
